DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner has conducted a search of Patent and Non-Patent Literature and was unable any prior art which teaches, discloses or suggests either solely or in combination with another reference the limitation of determining a symbol location for mapping a demodulation reference signal for transmission on an uplink control channel in a second period based on whether to apply intra-slot frequency hopping based on a frequency hopping value and on a format to apply to an uplink control channel using a second period that consists of a smaller number of symbols than a first period, in combination with all the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jen US 2012/0113962 in ¶6 teaches wherein there is intra-subframe hopping within slots, but it does not explicitly teach wherein the hopping in frequency hopping and that the slots are of different 
 Ekpenyong US 2016/0192388 discloses frequency hopping being applied across two slots of the subframe, wherein the UE maps the DMRS to the UL channel in ¶104. However it does not disclose intra-slot frequency hopping and format of the slots for the uplink channel being a consideration when determining the location for mapping the DMRS.
Shin et al. US 2018/007529 discloses DMRS generation and its corresponding symbol location selection in ¶122 but fails to disclose the intra-slot frequency hopping and format of the slots for the uplink channel being a consideration when determining the location for mapping the DMRS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467